UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1558


STATE AUTOMOBILE MUTUAL INSURANCE COMPANY,

                    Plaintiff - Appellee,

             v.

ALLEGHENY MEDICAL SERVICES, d/b/a Responsible Pain and Aesthetic
Management PLLC; J. JORGE A. GORDINHO,

                    Defendants - Appellants,

             and

A.W.; N.C.; C.N.; DANIELLE MATHIS, and; FLORENCE HARRIS,

                    Defendants.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:17-cv-02283)


Submitted: December 18, 2018                              Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Z. Ritchie, BAILEY & GLASSER, LLP, Charleston, West Virginia, for
Appellants.    Matthew A. Nelson, Patricia M. Bello, LEWIS BRISBOIS
BISGAARD & SMITH, LLP, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          In this action for a declaratory judgment, Allegheny Medical Services and Jorge

Gordinho (together “Allegheny Medical”) appeal from the district court’s order granting

summary judgment to State Automobile Mutual Insurance Company (“State Auto”). The

action involved whether State Auto, Allegheny Medical’s business owner liability

insurer, owed a duty to defend or indemnify Allegheny Medical from sexual misconduct

allegations made by five individuals. Allegheny Medical argues that the North Carolina

civil claims are “reasonably susceptible” to coverage under the State Auto policy because

an insurer’s obligation to defend is broader than its obligation to provide coverage.

Allegheny Medical also argues that although physical injuries were not pled in the

underlying complaints, upon further investigation, it would be possible that there would

be a physical manifestation related to a psychological injury. Finding no error, we

affirm.

          We review “de novo the district court’s order granting summary judgment.”

Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A

district court ‘shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Id. at 568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury

could return a verdict for the nonmoving party.” Id. (internal quotation marks omitted).

In determining whether a genuine issue of material fact exists, the court “view[s] the facts

and all justifiable inferences arising therefrom in the light most favorable to . . . the

nonmoving party.” Id. at 565 n.1 (internal quotation marks omitted). However, “the

                                             3
nonmoving party must rely on more than conclusory allegations, mere speculation, the

building of one inference upon another, or the mere existence of a scintilla of evidence.”

Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).

       We have reviewed the parties’ briefs, joint appendix, and fully considered the

arguments on appeal and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. State Auto. Mut. Ins. Co. v. Allegheny Med. Servs., No.

5:17-cv-02283 (S.D.W. Va. Apr. 17, 2018). We decline Appellants’ suggestion that the

appeal presents questions that require certification to the Supreme Court of Appeals of

West Virginia. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            4